[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 343 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 344 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 345 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 346 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 347 
It appears from the pleadings in this action that it was originally intended as an action in equity to remove a cloud upon the plaintiffs' alleged title. Since its commencement, however, the parties and the courts as well seem to have treated it as an action of ejectment. Therefore, in considering the case here, we think it should be regarded as it has hitherto been treated by the parties and the courts below.
An important question in this case is whether the evidence of the delivery and acceptance of the deeds by which it is claimed that Peter W. Ten Eyck transferred the title to the property in question to his wife was sufficient to justify the trial court in holding, as a matter of law, that the title vested in her and in refusing to submit that question to the jury.
The court having directed a verdict, the parties against whom it was directed are entitled to the most favorable inferences deducible from the evidence, and all disputed facts are to be treated as established in their favor. (Rehberg v. Mayor,etc., 91 N.Y. 137; Weil v. D.D., E.B.  B.R.R. Co., 119 N.Y. 147,152; Ladd v. Ætna Ins. Co., 147 N.Y. 478, 482; Higgins
v. Eagleton, 155 N.Y. 466.) Therefore, in determining this appeal, the facts and circumstances most favorable to the defendants must be regarded as established.
The evidence introduced by the plaintiffs as to the execution, *Page 350 
delivery and acceptance of the deeds to and by their grantor, was doubtless sufficient, if uncontradicted, to establish a primafacie title in her. But when all the evidence is considered, it becomes quite obvious that a question of fact as to the acceptance and delivery of the deed from Mr. Ten Eyck through Carroll to his wife, was presented which should have been submitted to the jury. The subsequent acts, admissions and conduct of the parties and their grantors have an important bearing upon the question. After the alleged delivery of the deeds, there was no change of possession, or change in the manner in which the farm was managed and controlled by its former owner. He continued in possession of it and exercised all the rights of ownership over it, with the full knowledge of the alleged grantee, without objection or remonstrance. The business pertaining to the property was all transacted in his name. He executed the leases, and as late as 1881, when the question arose as to who should sign a lease, the alleged grantee declared that it should be signed by the grantor. From 1871 to 1882, the plaintiffs and their grantor at all times recognized Mr. Ten Eyck as the owner of the farm, and, so far as the evidence discloses, claimed no interest in it. There appears to have been no knowledge of the existence of the deeds from Peter W. Ten Eyck through Carroll to his wife, until more than eleven years after it is claimed they were given, when the grantor asserted that he had never given them, and the grantee, although claiming that the deeds were given, admitted that the grantor knew nothing about it. Subsequently, upon another occasion, Mrs. Ten Eyck, when she learned that her husband had deeded the farm to Mrs. Whitbeck, declared that she had no writings whatever relating to the farm, "not even the scratch of a pen." At the same time Peter W. Ten Eyck stated that in deeding the property to Mrs. Whitbeck, he had done his business as he wanted it, that the grantees in that deed were his own flesh and blood, and were the only ones to have the farm. Upon another occasion he was asked if he remembered giving Mrs. Ten Eyck a deed some years before, and replied he had never given her a deed, but stated he had *Page 351 
given Mrs. Whitbeck one and told who were present at the time it was executed.
In 1876 or 1877, Mrs. Ten Eyck, in the presence of her husband, said that he was unfit to take care of the property himself, and that he ought to deed it to Mrs. Whitbeck and fix it so that Maria should have an income. It is quite possible that it was in pursuance of that suggestion that Peter W. Ten Eyck transferred the premises to Mrs. Whitbeck upon the consideration and for the purposes mentioned in the deed to her, and thus effectuated Mrs. Ten Eyck's avowed intention that Peter W. Ten Eyck's children should have his property, notwithstanding the continued importunities of the plaintiff Slingerland to have it conveyed to him or his children. This is significant and important evidence tending to show that neither Mr. Ten Eyck nor Mrs. Ten Eyck recognized or understood that there had been any transfer of the farm by the former to the latter. Besides, the proof discloses many other acts and declarations of the supposed grantee and her alleged grantor, which were inconsistent with the plaintiffs' claim that these deeds had been delivered to and accepted by Mrs. Ten Eyck, among which is the fact that the deed was not recorded until 1883.
The proof also discloses that the plaintiff Slingerland knew that, although his mother had a deed of the farm, the alleged grantor knew nothing of it. This was established not only by proof of his declarations to that effect, but is evinced by his offer to Mrs. Whitbeck of twenty thousand dollars for the farm, which was its full value.
The evidence of the plaintiffs' witnesses as to the time when the deed was claimed to have been delivered by Mr. Ten Eyck to his wife, is likewise contradicted by one of the plaintiffs, who testified that on the day when it is claimed that the delivery was made in the city of Albany, the grantor and grantee were not there, but both were at home upon the farm in question. The record contains further evidence of the declarations of Slingerland, which, if true, show an intent and purpose upon his part to defraud Mr. Ten Eyck and his children *Page 352 
of their interest in the property. Thus it becomes obvious that the proof contained in the record, although not conclusive upon the question whether the deed from Mr. Ten Eyck to his wife was delivered and accepted as claimed by the plaintiffs, was sufficient to present a question of fact which the defendants were entitled to have submitted to the jury.
The delivery of a deed is essential to the transfer of title, and there can be no delivery without an acceptance by the grantee. The question of delivery, involving as it does acceptance, is always one of intention, and where there is a conflict in the evidence, it becomes a question of fact to be determined by a jury. There must be both a delivery and acceptance with the intent of making the deed an effective conveyance. (Jackson v. Phipps, 12 Johns. 418; Jackson v.Leek, 12 Wend. 105; Brackett v. Barney, 28 N.Y. 333, 340;McIlhargy v. Chambers, 117 N.Y. 532, 539, 541; Younge v.Guilbeau, 3 Wall. 641.)
While the presumption is that a deed was delivered and accepted at its date, it is a presumption that must yield to opposing evidence. The learned trial judge based his ruling not upon the evidence of McHarg and Carroll, but upon that presumption alone, and held that there was not sufficient evidence to overthrow it. The recording of a deed by a grantee is entitled to consideration upon the question of delivery, and in the absence of opposing evidence may justify a presumption to that effect. But these presumptions may be repelled by proof of attendant facts and subsequent circumstances, such as the possession and control of the property by the grantor, the declarations of the supposed grantee which are inconsistent with the transfer of the title, which, with the acts and conduct of the parties in relation to the property, are all circumstances to be considered in determining whether there has been a delivery and acceptance of the deed.
Moreover, the question of the credibility of the witnesses McHarg and Carroll was for the jury under the circumstances disclosed by the record, as there were in their evidence contradictions and inconsistencies which might induce a jury to *Page 353 
disregard their testimony, or at least to regard it with suspicion. Therefore, when the trial court refused to submit to the jury the question of the delivery and acceptance of the deeds and the defendants excepted, an error was committed which requires a reversal.
The appellants also claim that, as the evidence in the case discloses that the plaintiff Slingerland occupied a relation of trust and confidence towards both Mr. and Mrs. Ten Eyck, the plaintiffs were bound to show that there had been no abuse of that confidence, and that the transaction so far as it was influenced or induced by him was fair and understood by them. Where the relation between the parties is that of parent and child, principal and agent, or where one party is situated so as to exercise a controlling influence over the will and conduct of another, transactions between them are scrutinized with extreme vigilance, and clear evidence is required that the transaction was understood, and that there was no fraud, mistake or undue influence. Where those relations exist there must be clear proof of the integrity and fairness of the transaction, or any instrument thus obtained will be set aside or held as invalid between the parties. (Cowee v. Cornell, 75 N.Y. 91, 99; Inre Smith, 95 N.Y. 516, 522; Green v. Roworth, 113 N.Y. 462,470; Barnard v. Gantz, 140 N.Y. 249, 256.)
The proof tended to show that the relations between the plaintiff Slingerland and Mr. and Mrs. Ten Eyck were of a confidential character, and such as may well have influenced their action. It also disclosed that the deed from Mrs. Ten Eyck to the plaintiffs was prepared at the request of and from instructions received from Slingerland and not by the direction of Mrs. Ten Eyck, and that when the deed was executed by her she was so feeble in health that she was unable to sign her name, but executed it by making her mark. If a jury should find such to have been the relations existing between them at the time, the foregoing rule would be clearly applicable, at least so far as Slingerland's interests are involved. How far his relations and dealings with Mr. and Mrs. Ten *Page 354 
Eyck may affect the rights of his co-plaintiff we need not now decide. But, as the evidence tended to show that the relations between Slingerland and Mr. and Mrs. Ten Eyck were of a confidential character, the onus was upon the former to prove that the transactions with them were fair, just and understood by them.
By these considerations we are led to the conclusion that the court erred in not submitting to the jury the question whether the deeds from Mr. Ten Eyck to his wife and from Mrs. Ten Eyck to the plaintiffs were delivered and accepted with a knowledge of their contents.
The judgment should be reversed and a new trial granted, with costs to abide the event.
All concur.
Judgment reversed, etc.